FILED
                           NOT FOR PUBLICATION                              MAR 01 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AMELYN G. BANARES; CARLOS M.                     No. 09-55913
SISON,
                                                 D.C. No. 2:08-cv-03436-RGK-JC
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

BRIAN M. DEMORE, Acting Field
Officer ICE, Los Angeles CA; JANE
ARELLANO, Field Office Director, Los
Angeles, CA; JONATHAN JOCK
SCHARFEN, Acting Director, USCIS;
JANET A. NAPOLITANO, Secretary of
DHS; ERIC H. HOLDER, JR., Attorney
General of the United States; UNITED
STATES OF AMERICA,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                          Submitted February 18, 2011 **
                              Pasadena, California

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. ¶. 34(a)(2).
Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.

      Plaintiff-Appellants Amelyn Banares and Carlos Sison appeal from the

district court’s dismissal of their complaint seeking relief under the Federal Tort

Claims Act. The district court held that it lacked subject matter jurisdiction and

dismissed the case pursuant to Federal Rule of Civil Procedure 12(b)(1).

      The plaintiffs were wrongly removed from the country on March 28, 2005

and were returned on May 25, 2007. They filed an administrative claim on

October 25, 2007. The district court held that the limitations period for the

plaintiffs’ claim, governed by 28 U.S.C. § 2401(b), expired on March 28, 2007,

two years after they were wrongly removed. The plaintiffs argue that the district

court should have calculated their limitations period starting on the date they were

returned, rather than on the date they were wrongly removed. In the alternative,

the plaintiffs argue that they are entitled to equitable tolling of the limitations

period.

      The FTCA’s statute of limitations provides,

      A tort claim against the United States shall be forever barred unless it is
      presented in writing to the appropriate Federal agency within two years after
      such claim accrues or unless action is begun within six months after the date
      of mailing, by certified or registered mail, of notice of final denial of the
      claim by the agency to which it was presented.

28 U.S.C. § 2401(b) (emphasis added). “[A] cause of action generally accrues

when a plaintiff knows or has reason to know of the injury which is the basis of his
action.” Gibson v. United States, 781 F.2d 1334, 1344 (9th Cir. 1986) (quoting

Cline v. Brusett, 661 F.2d 108, 110 (9th Cir. 1981)). We agree with the district

court’s conclusion that the plaintiffs were made aware of their injury on March 28,

2005, when they were removed in spite of a court-ordered stay of removal. Any

injuries they suffered in the time period between their removal and eventual return

to the country relate back to the initial injury of removal.

      Furthermore, the limitations period established by 28 U.S.C. § 2401(b) is not

subject to equitable tolling. Marley v. United States, 567 F.3d 1030, 1038 (9th Cir.

2009) (“[W]e hold that the six-month statute of limitations in § 2401(b) is

jurisdictional and that failure to file a claim within that time period deprives the

federal courts of jurisdiction. Accordingly, the doctrines of equitable estoppel and

equitable tolling do not apply.”). The district court therefore correctly dismissed

the plaintiffs’ complaint for lack of jurisdiction.

      AFFIRMED.